UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4101 Tennessee Gas Pipeline Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-1056569 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer IdentificationNo.) ElPaso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713)420-2600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $5 per share. Shares outstanding on November 6, 2009: TENNESSEE GAS PIPELINE COMPANY MEETS THE CONDITIONS OF GENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. TENNESSEE GAS PIPELINE COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. FinancialStatements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4T. Controls and Procedures 14 PART II— Other Information Item1. Legal Proceedings 15 Item1A. Risk Factors 15 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 15 Item6. Exhibits 16 Signatures 17 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day Tonne metric ton BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, or “ours”, we are describing Tennessee Gas Pipeline Company and/or our subsidiaries. i Table of Contents PART I— FINANCIAL INFORMATION Item1.Financial Statements TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended September30, Nine Months Ended September30, 2009 2008 2009 2008 Operating revenues $ 221 $ 209 $ 704 $ 671 Operating expenses Operation and maintenance 95 106 272 278 Depreciation and amortization 46 46 139 136 Loss on long-lived assets 2 — 2 24 Taxes, other than income taxes 14 8 43 40 157 160 456 478 Operating income 64 49 248 193 Earnings from unconsolidated affiliate 3 2 8 10 Other income, net 1 2 8 8 Interest and debt expense (40 ) (33 ) (117 ) (101 ) Affiliated interest income, net 4 7 12 24 Income before income taxes 32 27 159 134 Income taxes 12 11 61 53 Net income $ 20 $ 16 $ 98 $ 81 See accompanying notes. 1 Table of Contents TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Inmillions, except for share amounts) (Unaudited) September 30, 2009 December31, 2008 ASSETS Current assets Cash and cash equivalents $ 55 $ — Accounts and notes receivable Customer 6 24 Affiliates 139 81 Other 9 13 Deferred income taxes 44 8 Other 52 51 Total current assets 305 177 Property, plant and equipment, at cost 4,571 4,365 Less accumulated depreciation and amortization 914 884 3,657 3,481 Additional acquisition cost assigned to utility plant, net 1,973 2,002 Total property, plant and equipment, net 5,630 5,483 Other assets Notes receivable from affiliates 998 800 Investment in unconsolidated affiliate 79 81 Other 60 53 1,137 934 Total assets $ 7,072 $ 6,594 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 33 $ 54 Affiliates 56 36 Other 43 52 Taxes payable 131 82 Contractual deposits 44 60 Asset retirement obligations 56 5 Accrued interest 47 24 Regulatory liabilities 47 3 Other 18 23 Total current liabilities 475 339 Long-term debt 1,845 1,605 Other liabilities Deferred income taxes 1,361 1,314 Other 222 265 1,583 1,579 Commitments and contingencies (Note 5) Stockholder’s equity Common stock, par value $5per share; 300shares authorized; 208shares issued and outstanding — — Additional paid-in capital 2,209 2,209 Retained earnings 1,294 1,196 Note receivable from affiliate (334 ) (334 ) Total stockholder’s equity 3,169 3,071 Total liabilities and stockholder’s equity $ 7,072 $ 6,594 See accompanying notes. 2 Table of Contents TENNESSEE GAS PIPELINE COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Nine Months Ended September30, 2009 2008 Cash flows from operating activities Net income $ 98 $ 81 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 139 136 Deferred income taxes 11 10 Earnings from unconsolidated affiliate, adjusted for cash distributions 2 3 Loss on long-lived assets 2 24 Other non-cash income items (1 ) (3 ) Asset and liability changes 99 103 Net cash provided by operating activities 350 354 Cash flows from investing activities Additions to property, plant and equipment (251 ) (203 ) Net change in notes receivable from affiliates (277 ) (158 ) Other — 7 Net cash used in investing activities (528 ) (354 ) Cash flows from financing activities Net proceeds from the issuance of long-term debt 234 — Other (1 ) — Net cash provided by financing activities 233 — Net change in cash and cash equivalents 55 — Cash and cash equivalents Beginning of period — — End of period $ 55 $ — See accompanying notes. 3 Table of Contents TENNESSEE GAS PIPELINE COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of El Paso Corporation (ElPaso).We prepared this Quarterly Report on Form10-Q under the rules and regulations of the United StatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2008 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2009, and for the quarters and nine months ended September 30, 2009 and 2008, are unaudited. We derived the condensed consolidated balance sheet as of December31,2008, from the audited balance sheet filed in our 2008 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. We have evaluated subsequent events through the time of filing on November 6, 2009, the date of issuance of our financial statements.
